Title: To James Madison from Tobias Lear, 28 November 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


28 November 1801, Cap Français. Forwards the enclosure, just received, by the same vessel as his 25 Nov. dispatch. Expects it will be carried into operation.
 

   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 1 p.; docketed by Wagner. Enclosure not found, but it was probably Toussaint’s 25 Nov. proclamation and the decrees issued in the wake of the revolt that broke out in late October. These decrees authorized special military tribunals for rebellious officers, placed the militia under the orders of army commanders, established capital sentences for officers who did not promptly repress sedition, required identity cards and threatened violators with deportation or banishment to a plantation, forbade soldiers to work for or to molest civilians, and made plantation stewards liable for their workers’ behavior. A translation is printed in the Philadelphia Aurora General Advertiser, 1 and 5 Jan. 1802. JM sent Pichon a copy, which the latter forwarded to Talleyrand (see Pichon to Talleyrand, 11 Nivôse an X [1 Jan. 1802] [AAE: Political Correspondence, U.S., 54:4, 7–14]).


   A full transcription of this document has been added to the digital edition.
